Citation Nr: 1740930	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected diabetes mellitus, Type II, and a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from September 1975 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2015, this matter was remanded by the Board for additional development.
.

FINDING OF FACT

Sleep apnea did not have its onset during the Veteran's active service and is not otherwise causally related to active service or any incident therein, nor is it causally related to or aggravated by a service-connected disability, to include diabetes mellitus or a right knee disability.


CONCLUSION OF LAW

The criteria for an award of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Analysis.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran claims that his sleep apnea is caused or aggravated by his service-connected diabetes mellitus, Type II.  In an October 2010 statement, he indicated that as a result of medication and a regulation of his activities due to his service-connected diabetes mellitus, as well as his service-connected right knee disability, he had gained weight and obesity is one of the strongest risk factors for sleep apnea.  In his Form 9, the Veteran further argued that various studies and his physician have noted a correlation between sleep apnea and metabolic disorders.  

To support his contentions, the Veteran submitted several medical articles showing a relationship between sleep apnea and diabetes mellitus.  In this regard, the Board notes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  However, most of the medical articles submitted by the Veteran were not accompanied by the opinion of any medical professional linking the Veteran's sleep apnea to diabetes mellitus or arthritis.  

The Veteran has also submitted an opinion by his private physician, G.F., M.D., in November 2010.  Dr. F. stated that the Veteran had multiple medical conditions, including sleep apnea, arthritis, hypertension, diabetes, neuropathy, nephropathy,a nd retinopathy.  He indicated that "[d]ue to [the Veteran's] arthritis, his activity is limited and so that can affect his diabetes, hypertension and lead to exacerbation of his sleep apnea.  Weight gain in a known factor affecting diabetes and also hypertension and sleep apnea."  

In order to determine whether the Veteran had sleep apnea that was caused or aggravated by his service-connected disabilities, the Veteran was afforded a VA examination dated in April 2010.  The examiner noted that the Veteran weighed 276 pounds and had a BMI of 34.7.  A full night polysomnogram in January 2010 showed mild sleep anpea with a positional and REM sleep component.  After examining the Veteran and reviewing the claims folder, the examiner opined that sleep apnea was less likely than not caused or a result of diabetes mellitus explaining that sleep apnea was not a known cause of sleep apnea.  This opinion did not include an opinion addressing whether sleep apnea was aggravated by his service-connected diabetes mellitus or his service-connected knee disability.  

In April 2013, a physician located at the Regional Office, Dr. S., reviewed the Veteran's claims file and several articles submitted by the Veteran.  He concluded that sleep apnea was less likely than not aggravated by the Veteran's diabetes mellitus, Type II.  He found that the Veteran's sleep apnea was managed by CPAP treatment and did not require oxygen or a tracheostomy.  He further found that there was no evidence of cor pulmonae and no evidence of respiratory failure.  Based on these factors, the examiner concluded that the Veteran's service-connected diabetes mellitus was not responsible for aggravation of sleep apnea.  Dr. S. also reviewed Dr. F.'s opinion, but found it to be too general in nature.  He noted that it made no mention of complications of sleep apnea that would have signified an aggravation.  Dr. S. insisted that if the claims file had been available to Dr. F., he probably would have arrived at the same conclusion as he had.

In July 2013, the Veteran submitted the opinion of a private physician, Dr. M, which concluded that there are some studies that demonstrated the likelihood of a relationship between type 2 diabetes and obstructive sleep apnea.  She noted that the International Diabetes Federation calls on health decision makers to encourage further research into the links between the two conditions.  She noted that "[s]tudies have shown numerous associations between sleep disordered breathing (including sleep apnea) and diabetes.  A number of studies suggest that sleep deprivation can impair the body s ability to process glucose leading to high blood glucose levels."  She noted that some studies also indicate that diabetic autonomic neuropathy, or damage to the nerves that control vital automatic functions such as heartbeat and breathing, may be associated with breathing problems and may even cause central sleep apnea.  In addition, obesity is a risk factor both for Type 2 diabetes and obstructive sleep apnea.  

In June 2015, VA obtained an additional medical opinion from a physician.  The Veteran's claims file was reviewed in connection with the opinion.  After reviewing the record, the physician concluded that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by service.  The physician explained that there was nothing in record documenting in-service symptoms, complaints, diagnoses, continuous medical evaluation, management, or treatment for any medical conditions that might be related to the current diagnosis of Obstructive Sleep Apnea.  The physician also opined that the Veteran's sleep apnea was less likely proximately due to or the result of a service-connected condition, nor was it aggravated beyond its natural progression by a service-connected disability.  The physician explained that there was no objective evidence in the published medical literature with Level 1 or Level 2 evidence documenting causation or aggravation of obstructive sleep apnea by diabetes mellitus type II, traumatic arthritis of the right knee, or medication taken for diabetes mellitus.  The examiner noted that such a relationship cannot be explained with known pathophysiological and/or neuroanatomic principles and/or with the available objective evidence.  

Based on the foregoing, the board finds that entitlement to sleep apnea is not warranted in this case.  The evidence does not indicate that sleep apnea was present in service and the preponderance of medical opinions, including the VA opinions, is against the claim.  

In this regard, the Board notes that some of the medical opinion sere supporting of the Veteran's claim.  Dr. M indicated that some studies that suggested that diabetic neuropathy may be associated with sleep apnea and that there may be a relationship between sleep apnea and diabetes.  In addition,  Dr. F. indicated that sleep apnea can be worsened by his other medical conditions.  With respect to these opinions, however, the Board finds that these are speculative in nature and, as such, are outweighed by the VA opinions based on examinations of the Veteran and his claims file.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the Veteran's medical history and contentions.  After examination and review, the examiners provided definite opinions supported by a reasoned rationale.  As such, the opinions are highly probative.  

The Veteran has contended on his own behalf that his sleep apnea is related to his service or a service-connected disability, including medications.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether sleep apnea is related to military service or service-connected disabilities is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as sleep apnea is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


